Exhibit 10.1

GREGORY B. MILTON

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of May 1, 2008
and is entered by OMNI Energy Services Corp. (“OMNI”), a Louisiana corporation,
and Gregory B. Milton, a resident of Crowley, Louisiana (“Employee”). In order
to protect the goodwill OMNI and in consideration of the premises and the mutual
covenants contained herein, the parties hereby agree as follows:

1. Employment. OMNI hereby agrees to employ Employee and Employee hereby agrees
to work for OMNI as its Chief Accounting Officer and Vice President, or such
other salaried, executive position as OMNI and Employee shall mutually agree. So
long as Employee is employed by OMNI, Employee shall devote Employee’s skill,
energy and substantially all of his business-related efforts to the faithful
discharge of Employee’s duties as a salaried, exempt employee of OMNI. In
providing services hereunder, Employee shall comply with and follow all
directives, policies, standards and regulations from time to time established by
the Board of Directors of OMNI.

2. Term of Employment. Employee’s employment by OMNI pursuant to this Agreement
shall continue in effect until December 31, 2010 (the “Initial Period”), which
shall be automatically extended for additional, successive one year periods (the
“Additional Periods”), unless either party gives notice of non-renewal as
provided in Section 6(d) or otherwise terminates this Agreement in accordance
with the other provisions of Section 6.

3. Representations and Warranties. Employee represents and warrants that
Employee is under no contractual or other restrictions or obligations that will
limit Employee’s activities on behalf of OMNI or will prohibit or limit the
disclosure or use by Employee of any information which directly or indirectly
relates to the business of OMNI or the services to be rendered by Employee under
this Agreement.

4. Compensation. Subject to the provisions of Section 6, Employee will be
entitled to the compensation and benefits set forth in this Section 4.

(a) During the Initial Period, OMNI shall pay Employee an Annual Base Salary,
payable bi-weekly, in equal bi-weekly installments at a rate equal to $130,000
per year. In each Additional Period, OMNI shall pay to Employee an Annual Base
Salary (not less than $130,000 per year) determined by the OMNI Board of
Directors following its annual salary and performance review. Employee’s Annual
Base Salary will be reviewed annually in the second quarter of each fiscal year
of Employee’s employment hereunder, commencing in the second quarter of fiscal
year 2008.

(b) Employee shall be eligible to receive an annual bonus commencing with
calendar year 2008. The bonus targets will be generated by OMNI’s CEO, approved
by the OMNI Board of Directors, and presented to Employee on or before April 1
of the bonus year. The bonus will be determined and if appropriate, awarded by
the Board during each calendar year beginning with the 2008 calendar year, but
will be paid following the closing of the books and records of OMNI for each
such calendar year, but not later than April 1 of the following calendar year.



--------------------------------------------------------------------------------

(c) All payments of salary and other compensation to Employee shall be made
after deduction of any taxes required to be withheld with respect thereto under
applicable federal and state laws.

5. Fringe Benefits; Expenses.

(a) During the term of employment of Employee hereunder, Employee shall be
entitled to participate in all employee benefit plans sponsored by OMNI and made
available for salaried, exempt employees, including sick leave and disability
leave, health insurance, and 401(k) plans and stock incentive plans, if any.

(b) OMNI will reimburse Employee for all reasonable business expenses incurred
by Employee in the scope of Employee’s employment; provided, however, that
Employee must file expense reports with respect to such expenses and otherwise
comply with OMNI’s policies as are in effect from time to time and are made
known to Employee.

(c) During the term of employment of Employee hereunder, Employee shall be
entitled to four (4) weeks paid vacation during each calendar year (prorated for
any partial year) and to paid holidays and other paid leave set forth in and in
accordance with OMNI’s policies in effect from time to time for other salaried,
exempt employees. Any vacation not used during a calendar year may not be used
during any subsequent period. Employee shall be compensated for any unused
vacation upon termination of this Agreement for any reason.

6. Termination or Non-Renewal of Employment.

(a) Termination by OMNI Without Cause. OMNI may terminate Employee’s employment
hereunder at any time during the term of this Agreement without Cause by
delivery of thirty (30) days prior written notice by OMNI to Employee. After
such termination of employment OMNI shall pay: (i) the Annual Base Salary then
in effect in bi-weekly payments and in accordance with OMNI’s normal payroll
practices for the greater of: the remainder of the Initial Period or twelve
months, and (ii) vacation pay earned but not taken to the date of such
termination. Upon termination of Employee’s employment hereunder, Employee shall
be deemed to have resigned from all offices, directorships, and committee
positions then held with OMNI or any Affiliate.

(b) Termination by Employee. Employee may terminate Employee’s employment
hereunder at any time during the term of this Agreement by delivery of thirty
(30) days prior written notice by Employee to OMNI. Promptly after such
termination of employment, OMNI shall pay to Employee an amount equal to the sum
of: (i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate in effect at the time of such termination
and (ii) vacation pay earned but not taken to the date of such termination. Upon
termination of Employee’s employment hereunder, Employee shall be deemed to have
resigned from all offices, directorships, and committee positions then held with
OMNI or any Affiliate.

 

2



--------------------------------------------------------------------------------

(c) Termination for Cause. If OMNI terminates Employee’s employment for Cause
(as defined in Exhibit A attached hereto), by delivering written notice of
termination setting forth the event or events constituting Cause and the
effective date of such termination, the payments due to Employee shall be
limited to the amounts described in Section 6(b)(i) and (ii). Upon termination
of Employee’s employment hereunder, Employee shall be deemed to have resigned
from all offices, directorships, and committee positions then held with OMNI or
any Affiliate.

(d) Non-Renewal of Employment. Either OMNI or Employee may elect not to renew
Employee’s employment hereunder at the end of the Initial Period, or at the end
of any Additional Period thereafter, by delivery of thirty (30) calendar days
prior written notice by the electing party to the other party. At the expiration
of the employment term, OMNI shall pay to Employee an amount equal to the sum
of: (i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate then in effect and (ii) vacation pay
earned but not taken to the date of such termination. Upon termination of
Employee’s employment hereunder, Employee shall be deemed to have resigned from
all offices, directorships, and committee positions then held with OMNI or any
Affiliate.

(e) Waiver of Claims. In the event this Agreement is terminated by OMNI without
Cause, Employee agrees to accept, in full settlement of any and all claims,
losses, damages and other demands that Employee may have arising out of such
termination or non-renewal, as liquidated damages and not as a penalty, the
payments and benefits set forth in this Agreement. Employee hereby waives any
and all rights Employee may have to bring any cause of action or proceeding
contesting any such termination or non-renewal; provided, however, that such
waiver shall not be deemed to affect Employee’s rights to enforce any other
obligations of OMNI unrelated to employment. Under no circumstances shall
Employee be entitled to any compensation or confirmation of any benefits under
this Agreement for any period of time following Employee’s date of termination
if Employee’s termination is for Cause.

(f) Death. If Employee dies during his employment by OMNI under this Agreement,
(i) the Employee’s employment will terminate on the date of his death, (ii) OMNI
will pay to Employee’s estate the remainder of Employee’s Annual Base Salary at
the rate then in effect through the end of the month following the month in
which such death occurred, and (iii) Employee’s estate shall be entitled to all
rights and benefits that Employee may have under the terms of OMNI’s Employee
Benefit Plans and Stock Incentive Plans, if any, subject to the terms of those
Plans.

(g) Disability. If Employee becomes disabled during his employment by OMNI as
the result of a Disability, (i) the Employee’s employment will terminate on the
date of his Disability, (ii) OMNI will pay to Employee the remainder of
Employee’s Annual Base Salary at the rate then in effect through the end of the
month following the month in which such Disability occurred, and (iii) Employee
shall be entitled to all rights and benefits that Employee may have under the
terms of OMNI’s Employee Benefit Plans and Stock Incentive Plans, if any,
subject to the terms of those Plans.

 

3



--------------------------------------------------------------------------------

7. Covenant Not to Compete.

(a) During Employee’s employment with OMNI or any of its Affiliates and
thereafter during the Restricted Period (as defined in Exhibit A attached
hereto), Employee will not engage in or carry on, directly or indirectly, either
in Employee’s individual capacity or as a member of a partnership or limited
liability company, or as a shareholder, investor, owner, officer or director of
a corporation or other entity, or as an employee, agent, associate, manager or
consultant of any person, partnership, limited liability company, corporation or
other entity, any business in Texas, Louisiana, Mississippi, Utah, Alabama,
Arkansas, Wyoming or any parish or county thereof or of any other state
(including but not limited to the Parishes and Counties listed on Exhibit “B”)
or the offshore waters within one-hundred (100) miles of the coast of any such
state, that directly competes with any services or products produced, sold,
provided, conducted or developed, by OMNI or its Affiliates on the date of
termination of Employee’s employment including services described on Exhibit “C”
as Restricted Activities.

(b) Notwithstanding the foregoing, Employee shall not be deemed to be in
violation of Section 7(a) based solely on the ownership of less than five
(5%) percent of any class of securities registered under the Securities Exchange
Act of 1934, as amended.

(c) Employee acknowledges that the limitations set forth in this Section 7 are
reasonable and necessary for the protection of OMNI and its Affiliates. In this
regard, Employee specifically agrees that the limitations as to period of time
and geographic area, as well as all other restrictions on Employee’s activities
specified herein, are reasonable and necessary for the protection of OMNI and
its Affiliates.

(d) In the event that there shall be any violation of the covenants set forth in
this Section 7, then the time limitation thereof shall be automatically extended
for a period of time equal to the period of time during which such violation
continues; and in the event OMNI is required to seek relief from such violation
in any court, board of arbitration or other tribunal, then the covenant shall be
extended for a period of time equal to the pendency of such proceedings,
including all appeals.

(e) Employee agrees that the remedy at law for any breach by Employee of this
Section 7 will be inadequate and that OMNI shall also be entitled to injunctive
relief.

8. Non-solicitation. During Employee’s employment with OMNI or any of its
Affiliates and thereafter during the Restricted Period, Employee will not
whether for the Employee’s own account or the account of any other Person
(a) solicit, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any Person who is an employee of OMNI or any of its Affiliates or
in any manner induce or attempt to induce any employee of OMNI and any such
Affiliate to terminate his employment with OMNI or such Affiliate or
(b) interfere with OMNI’s or any of its Affiliate’s relationship with any
Person, including any Person who at any time during the Employee’s employment
with OMNI, was an employee, contractor, supplier, or customer of OMNI or any of
its Affiliates.

9. Confidential Information; Business Opportunity. During the term of Employee’s
employment hereunder, and for five (5) years after Employee’s termination of
employment,

 

4



--------------------------------------------------------------------------------

Employee shall not use or disclose, without the prior written consent of OMNI,
Confidential Information (as defined in Exhibit A attached hereto) relating to
OMNI or any of its Affiliates, and upon termination of Employee’s employment
will return to OMNI all written materials in Employee’s possession embodying
such Confidential Information. Employee will promptly disclose to OMNI all
Confidential Information, as well as any domestic business opportunity related
to OMNI or any of its Affiliates which comes to Employee’s attention during the
term of Employee’s employment with OMNI. Employee will not take advantage of or
divert any such business opportunity for the benefit of Employee or any other
Person (as defined in Exhibit A attached hereto) without the prior written
consent of OMNI. Employee agrees that the remedy at law for any breach by
Employee of this Section 9 will be inadequate and that OMNI shall also be
entitled to injunctive relief.

10. Intellectual Property.

(a) To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of OMNI or any of its Affiliates, Employee
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in whole or in part by Employee
during the term of this Agreement, or otherwise developed, purchased or acquired
by OMNI or any of its Affiliates, shall be the exclusive property of OMNI or
such Affiliate, as the case may be (“Intellectual Property”).

(b) Employee will hold all Intellectual Property in trust for OMNI or its
Affiliates and will deliver all Intellectual Property in Employee’s possession
or control to OMNI upon request and, in any event, at the end of Employee’s
employment with OMNI.

(c) Employee shall assign to OMNI or its Affiliates, all property rights that
Employee may now or hereafter have in the Intellectual Property. Employee shall
take such action, including, but not limited to, the execution, acknowledgment,
delivery and assistance in preparation of documents, and the giving of
testimony, as may be requested by OMNI to evidence, transfer, vest or confirm
OMNI’s or the Affiliates right, title and interest in the Intellectual Property.

(d) Employee will not contest the validity of any invention, any copyright, any
patent, or any trademark registration owned by or vesting in OMNI or any of its
Affiliates under this Agreement.

11. Arbitration. Any controversy or claim arising out of or relating to this
Agreement shall be submitted to and settled by arbitration administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. This provision shall
not preclude either party from seeking temporary injunctive relief from a court
of competent jurisdiction to enforce the provisions of paragraphs 7, 8, 9, or 10
of this Agreement.

 

5



--------------------------------------------------------------------------------

12. Definitions. As used in this Agreement, the terms defined in Exhibit A have
the meanings assigned to such terms in such exhibit.

13. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand, by courier service, or sent by registered or
certified mail, postage prepaid, to the parties at their respective addresses
listed below:

(a) If to Employee:

Gregory B. Milton

#3 W. Bayou Ct.

Crowley, Louisiana 70526

(b) If to OMNI:

OMNI Energy Services Corp.

P.O. Box 3761

Lafayette, LA 70502

Attention: President

Any party may change such party’s address by furnishing notice to the other
party in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

14. Assignment. This Agreement is personal to Employee, and Employee shall not
assign any of Employee’s rights or delegate any of Employee’s duties hereunder
without the prior written consent of OMNI. OMNI shall have the right to assign
this Agreement to a successor in interest in connection with a merger, sale of
substantially all assets, or the like; provided however, that an assignment of
this Agreement to an entity with operations, products or services outside of the
industries in which OMNI or one of its Affiliates is then active shall not be
deemed to expand the scope of Employee’s covenant not to compete with such
operations, products or services without Employee’s written consent. OMNI shall
require any Person who is the successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization, or otherwise) to all or
substantially all of the business and/or assets of OMNI to expressly assume and
agree to perform, by a written agreement, all of the obligations of OMNI under
this Agreement.

15. Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment hereunder in accordance with their terms.

16. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Louisiana without regard
to the choice-of-law principles thereof.

17. Choice of Forum; Consent to Jurisdiction. Any suit, action or proceeding
arising with respect to the validity, construction, enforcement or
interpretation of this Agreement, and all issues relating in any manner thereto,
shall be brought in the United States District Court for the

 

6



--------------------------------------------------------------------------------

Western District of Louisiana, Lafayette Division, or in the event that federal
jurisdiction does not pertain, in the state courts of the State of Louisiana in
Lafayette Parish. Each of the parties hereto hereby submits and consents to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding and hereby irrevocably waives (a) any objection which any of them may
now or hereafter have to the placing of venue in such courts, and (b) any claim
that any such suit, action or proceeding brought in such court has been brought
in an inconvenient forum.

18. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

19. Entire Agreement. This Agreement constitutes the entire agreement between
OMNI and Employee with respect to the terms of employment of Employee by OMNI
and supersedes all prior agreements and understandings, whether written or oral,
between them concerning such terms of employment.

20. Amendments and Waivers. This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, but only by a written
instrument executed by the parties hereto. The waiver by either party of a
breach of any provision of this Agreement shall not operate as a waiver of any
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver hereof,
nor shall any single or partial exercise of any such right or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right or remedy.

21. Cumulative Rights and Remedies. All rights and remedies hereunder are
cumulative and are in addition to all other rights and remedies provided by law,
agreement or otherwise. Employee’s obligations to OMNI and OMNI’s rights and
remedies hereunder are in addition to all other obligations of Employee and
rights and remedies of OMNI created pursuant to any other agreement and to
applicable law.

22. Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any party on the basis that such party drafted or authored a
particular provision, parts of or the entirety of this Agreement.

23. Severability. In the event that any provision or provisions of this
Agreement are held to be invalid, illegal or unenforceable by any court of law
or otherwise, the remaining provisions of this Agreement shall nevertheless
continue to be valid, legal and enforceable as though the invalid or
unenforceable parts had not been included therein. In addition, in such event
the parties hereto shall negotiate in good faith to modify this Agreement so as
to affect the original intent of the parties as closely as possible with respect
to those provisions which were held to be invalid, illegal or unenforceable.

24. Attorneys’ Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

 

7



--------------------------------------------------------------------------------

25. Management/Employment Agreements. By execution hereof, Employee represents
and warrants that he has no current employment agreements, management agreements
or consulting agreements with any third party.

IN WITNESS WHEREOF, OMNI Energy Services Corp. and Employee have executed this
Agreement on the date first above written.

 

EMPLOYEE

/s/ Gregory B Milton

Gregory B. Milton

OMNI ENERGY SERVICES CORP.

By:

  /s/ Ronald Mogel

Name:

  Ronald Mogel

Title:

  SVP - CFO

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Annual Base Salary” means the salary of Employee in effect at the relevant time
determined in accordance with Section 4(a) hereof.

“Affiliate” means, with respect to any Person, each other Person who controls,
is controlled by, or is under common control with the Person specified.

“Cause” when used in connection with the termination of employment with OMNI,
means the termination of Employee’s employment by OMNI by reason of: (i) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, any felony, or the equivalent thereof, or any crime or offense
(whether or not for personal gain) that causes or may reasonably be expected to
cause harm to the financial condition or business reputation of OMNI or any of
its Affiliates or that involves theft, fraud, embezzlement, moral turpitude,
intentional damage to property of OMNI or any of its Affiliates or similar
conduct; (ii) the commission (or attempted commission) by Employee of an act of
fraud upon OMNI or any of its Affiliates; (iii) the misuse or diversion (or
attempted misuse or diversion) of any material amount of OMNI’s or any of its
Affiliates’ funds or property; (iv) fraudulent or willful and material
misrepresentation or concealment on any written report submitted to OMNI or any
of its Affiliates; (v) failure by Employee to adhere in any material respect to
any written policy of OMNI or any of its Affiliates, breach of this Agreement in
any material respect, or failure to perform material duties assigned to Employee
hereunder or the habitual neglect thereof, in each case described in this clause
(v), after reasonable written notice and opportunity to cure has been given by
OMNI; (vi) the appropriation (or attempted appropriation) of a material business
opportunity of OMNI or any of its Affiliates, including attempting to secure or
securing personal profit in connection with any transaction entered into on
behalf of OMNI or any of its Affiliates provided Employee has been given
reasonable notice and an opportunity to cure the alleged default; (vii) the
engagement by Employee in any conflict of interest with OMNI or any of its
Affiliates without compliance with OMNI’s conflict of interest policy, if any,
then in effect provided Employee has been given reasonable notice and an
opportunity to cure the alleged default; (viii) the engagement by Employee,
without the prior written approval of the Board of Directors of OMNI, in any
activity or venture which competes with the business of OMNI or any of its
Affiliates; (ix) the engagement in any behavior or conduct which would
constitute a material violation of the provisions of OMNI’s insider trading
policy or a material violation of any business ethics policy, if any, then in
effect; (x) the engagement in any behavior or conduct which, in the judgment of
the Board of Directors, is detrimental to or harms the business or reputation of
OMNI or any of its Affiliates; or (xi) the engagement by or acceptance of
employment or of a consultancy with another corporation or entity.

“Confidential Information” includes information conveyed or assigned to OMNI or
any of its Affiliates by Employee or conceived, compiled, created, developed,
discovered or obtained by Employee from and during Employee’s employment
relationship with OMNI, whether solely by Employee or jointly with others, which
concerns the affairs of OMNI or its Affiliates and which OMNI or any of its
Affiliates could reasonably be expected to desire be held in



--------------------------------------------------------------------------------

confidence, or the disclosure of which would likely be embarrassing, detrimental
or disadvantageous to OMNI or its Affiliates and without limiting the generality
of the foregoing includes information relating to inventions, and the trade
secrets, technologies, algorithms, methods, products, services, finances,
business plans, marketing plans, legal affairs, supplier lists, client lists,
potential clients, business prospects, business opportunities, personnel
assignments, contracts and assets of OMNI or any of its Affiliates and
information made available to OMNI or any of its Affiliates by other parties
under a confidential relationship. Confidential Information, however, shall not
include information (a) which is, at the time in question, in the public domain
through no wrongful act of Employee, (b) which is later disclosed to Employee by
one not under obligations of confidentiality to OMNI or any of its Affiliates or
Employee, (c) which is required by court or governmental order, law or
regulation to be disclosed, or (d) which OMNI has expressly given Employee the
right to disclose pursuant to written agreement.

“Disability” means that Employee (a) has become physically or mentally incapable
(excluding infrequent and temporary absences due to ordinary illnesses) of
properly performing the services required of him in accordance with his
employment obligations, (b) such capacity shall exist or be reasonably expected
to exist for more than 180 days in the aggregate during any period of 12
consecutive months, and (c) either Employee and his physician or the OMNI
Compensation Committee or Board of Directors shall have given the other 60 days
written notice of his or its intention to terminate Employee’s active employment
because of such Disability. Notwithstanding the foregoing definition, Employee
shall be deemed to have become disabled for purposes of this Agreement, if the
insurer providing OMNI’s Disability policy (if any) shall find, during the term
of such policy and pursuant to the provisions of such policy, that Employee is
so mentally or physically disabled as to be unable to reasonably engage in his
job responsibility and that such Disability is permanent and will be continuous
during the remainder of Employee’s life, and either the Employee and his
physician or the OMNI Compensation Committee or Board of Directors shall have
given the other 60 days written notice of his or its intention to terminate
Employee’s active employment because of such Disability.

“Person” means any individual, corporation, trust, partnership, limited
partnership, foundation, association, limited liability company, limited
liability partnership, joint stock association or other legal entity.

“Restricted Period” means the period beginning on the effective date of the
termination of Employee’s employment with OMNI and its Affiliates for any reason
(including non-renewal) and ending one (1) year after the termination of
Employee’s employment.



--------------------------------------------------------------------------------

EXHIBIT B

SECTION 7 NON-COMPETE

PARISHES AND COUNTIES

 

Texas

      Louisiana    Mississippi

Aransas

   Jones    Acadia    Amite

Archer

   Karnes    Allen    Hancock

Austin

   Kenedy    Ascension    Harrison

Baylor

   Kleberg    Assumption    Jackson

Bee

   Lavaca    Beauregard    Lamar

Brazoria

   Lee    Bienville    Lincoln

Brazos

   Liberty    Bossier    Marion

Brooks

   Limestone    Caddo    Pearl River

Burleson

   Live Oak    Calcasieu    Pike

Calhoun

   Madison    Cameron   

Chambers

   Matagorda    Desoto    Utah

Clay

   Montague    East Baton Rouge    Carbon

Coleman

   Navarro    Evangeline    Duchesne

Colorado

   Newton    Iberia    Grand

Cooke

   Nolan    Iberville    Uintah

Denton

   Nueces    Jackson   

Dewitt

   Orange    Jefferson    Alabama

Duval

   Palo Pinto    Jefferson Davis    Balwin

Eastland

   Parker    Lafayette    Mobile

Erath

   Polk    Lafourche   

Fannin

   Refugio    La Salle    Arkansas

Fayette

   Robertson    Lincoln    Conway

Fisher

   Sabine    Livingston    Faulkner

Fort Bend

   San Augustine    Orleans    Van Buren

Freestone

   San Patricio    Plaquemines   

Galveston

   Shackleford    Pointe Coupee    Wyoming

Goliad

   Starn    Red River    Fremont

Grayson

   Stephens    Sabine    Sublette

Grimes

   Stonewall    St. Bernard    Sweetwater

Hardeman

   Tarrant    St. Charles   

Hardin

   Taylor    St. James    Gulf of Mexico



--------------------------------------------------------------------------------

Texas cont.

      Louisiana cont.   

Harris

   Throckmorton    St. John the Baptist   

Henderson

   Tyler    St. Landry   

Hidalgo

   Victoria    St. Martin   

Hill

   Walker    St. Mary   

Hood

   Waller    St. Tammany   

Hopkins

   Washington    Tangipahoa   

Jack

   Webb    Terrebonne   

Jackson

   Wharton    Vermillion   

Jasper

   Willacy    Webster   

Jefferson

   Wise    West Baton Rouge   

Jim Hogg

   Young      

Jim Wells

   Zapata      

Johnson

        



--------------------------------------------------------------------------------

EXHIBIT C

DESCRIPTION OF RESTRICTED ACTIVITIES

 

  (1) Seismic Drilling Services (Shot Hole Drilling)

 

  (2) Environmental Cleaning

  a. Offshore Tank & Vessel Cleaning

  b. Boat & Barge Cleaning

  c. NORM Decontamination Services

  d. Rig Pit Cleaning

 

  (3) Dockside Logistical Services

 

  (4) Salt Water Disposal Services

  a. Vacuum Services & Transportation

  b. Salt Water Disposal Wells

 

  (5) Wellhead Installation Services

 

  (6) Stress Relieving Services

 

  (7) Blasting and Painting Services

 

  (8) Drilling Fluids & Chemical Sales

 

  (9) Oilfield Equipment Rentals

  a. Pressure Washers

  b. Steam Cleaners

  c. Steam Generators

  d. Electric Generators

  e. Mud Buckets

  f. Mud Vacuum Units

  g. Mud Pumps

  h. Frac Tanks

  i. Round Bottom Frac Tanks

  j. Wireline Units

  k. Water Blasters

  l. Cooling / Bug Blower Fans

  m. Forklifts

  n. Light Towers